                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                               1:19-CV-00264-MOC-WCM

UNITED STATES OF AMERICA                           )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )
                                                   )
VARIOUS ELECTRONIC ITEMS,                          )
                                                   )
       Defendants.                                 )

                    ORDER OF DEFAULT JUDGMENT OF FORFEITURE

       This matter is before the Court on the Government’s Motion for Default Judgment of

Forfeiture pursuant to Fed. R. Civ. P. 55(b)(2).       (Doc. No. 7).   The Government requests that

the Court enter a Default Judgment of Forfeiture as to all persons and entities with respect to the

various electronic items (the “Defendant Property”) identified in the Complaint. 1   For the reasons

set forth below, the Court GRANTS the Government’s motion.

       On September 18, 2019, the Government filed a Verified Complaint for Forfeiture In Rem

(“the Complaint”), alleging that the Defendant Property seized from Larry Limon on or about

March 12, 2019, is subject to civil forfeiture under 18 U.S.C. §§ 2253 and 2254.      (Doc. No. 1).

The same day the Complaint was filed, the Clerk issued a Warrant of Arrest In Rem for the




1
   Specifically, the Defendant Property consists of: an HP Laptop (model: 8260NGW, serial
number: SCD7298839); a Dell Inspiron laptop (model: P17E, serial number: DPNYRHD2A00);
a Samsung cell phone (model: SCH-S738C, FCC ID: A3LSCHS738C), with 2GB microSD card
(model: SD-C02G, serial number: 1223CD4S1P); Samsung Galaxy Tablet (model: SM-T377V,
FCC ID: A3LSMT377V, MSISDN: 8283616193); and a Samsung Note 9 cell phone (model: SM-
N960U, FCC ID: A3LSMN960U, MSISDN: 8282616193). (Doc. No. 1 at 2).

                                                   1
Defendant Property.     (Doc. No. 2).

         As set forth in the Government’s Verified Complaint, beginning in or around 2017, law

enforcement obtained information indicating that an individual later identified as Mr. Limon had

transmitted images containing child pornography on the Internet.     (Doc. 1 at ¶ 12). On March

12, 2019, a federal search warrant was executed at Mr. Limon’s residence, located at 25 Bryant

Farm Road, Murphy, North Carolina.       (Id. at ¶ 13).   The Defendant Property was seized from

Mr. Limon during the execution of the search warrant.      (Id.)

         Mr. Limon admitted to law enforcement that he had used his cellular phone to receive

images of child pornography.     (Id. at ¶ 15). He also explained that he had used the website,

TUMBLR.com, to upload approximately 6 or 7 images of child pornography to the Internet.

(Id.).    In September 2019, a computer forensics analyst with the Homeland Security

Investigations (“HSI”) completed an analysis of the Defendant Property, which supported the

Government’s position that the Defendant Property contains child pornography obtained from the

Internet and/or was used to search for and access child pornography on the Internet.   (Id. at ¶ 16).

         Following the seizure, HSI initiated administrative forfeiture of the Defendant Property.

(Id. at ¶ 3).   After the Government filed its Complaint, in accordance with Rule G(4)(b) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the

Government provided direct notice of this action to known potential claimants.    Specifically, on

September 20, 2019, the Government mailed notice and a copy of the Complaint to Mr. Limon

and his wife Ruth Limon at their address of record, as well as to Mr. Limon’s attorney at his

address of record.         Additionally, in accordance with Supplemental Rule G(4)(a), the

Government provided notice by publication as to all persons with potential claims to the Defendant


                                                 2
Property by publishing notice via www.forfeiture.gov from September 20, 2019, until October 19,

2019. (Doc. No. 4).

        The Government has taken reasonable steps to provide notice to known potential claimants,

and the Government has otherwise complied with the notice requirements set forth in

Supplemental Rule G(4).      During the pendency of this action, no individual or entity has made a

timely claim to the Defendant Property.

        On February 19, 2020, the Government filed a motion requesting that the Clerk enter

default as to all persons and entities with respect to the Defendant Property.      (Doc. No. 5). On

February 26, 2020, the Clerk entered default.        (Doc. No. 6).    After careful review, the Court

finds that the Government has established that Default Judgment is appropriate. Accordingly,

the Court hereby ORDERS that:

        1.      The Government’s Motion for Default Judgment of Forfeiture (Doc. No. 7), is

hereby GRANTED, and judgment is entered in favor of the United States against all persons and

entities with respect to the Defendant Property identified in the Complaint.

        2.      It is FURTHER ORDERED, ADJUDGED, AND DECREED that any right, title

and interest of all persons and entities to the Defendant Property identified in the Complaint is

hereby forfeited to the United States, and no other right, title, or interest shall exist therein.

        3.      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

States Marshal is hereby directed to dispose of the Defendant Property identified in the Complaint

as provided by law.



 Signed: March 9, 2020


                                                    3
